946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George SASSOWER, Plaintiff-Appellant,v.STATES COURT OF APPEALS FOR the FOURTH CIRCUIT, Defendant-Appellee.
No. 91-2129.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 18, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-91-323-A-R)
George Sassower, appellant pro se.
E.D.Va.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
George Sassower appeals from the district court's order which dismissed with prejudice his complaint concerning actions by the United States Court of Appeals for the Second Circuit and the Maryland district court.   However, Sassower is not entitled to review in this Court because he has failed to comply with this Court's prefiling injunction, which enjoined him from "filing, instituting, continuing, or prosecuting any civil action in this or any other federal court in this Circuit without first obtaining leave of that Court."   Sassower v. Whiteford, Taylor & Preston, No. 90-1142, slip op. at 5 (4th Cir.  July 2, 1991) (unpublished).   Sassower never sought leave from this Court to continue this appeal after the injunction issued.   We therefore dismiss this appeal and direct the Clerk of this Court to refrain from accepting any filings from Sassower unless he first complies with this Court's injunction as set forth in Sassower v. Whiteford, Taylor & Preston.   We also deny Sassower's motions to transfer his case to another circuit and to reconsider a previous decision from this Court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.